Citation Nr: 0715657	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-37 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, L5-S1, with herniated nucleus pulposus and 
myofascial pain syndrome, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for left ankle 
sprains, currently evaluated as 10 percent disabling.  

3.  Entitlement to an effective date prior to February 12, 
2003, for an increased evaluation for degenerative disc 
disease, L5-S1, with herniated nucleus pulposus and 
myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to October 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and January 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 

The issues of entitlement to increased ratings for lumbar 
spine and left ankle disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
lumbar spine disability was denied by the Board in November 
18, 2002 and the veteran did not appeal the Board's decision.

2.  Subsequent to November 18, 2002, a claim for an increased 
rating for lumbar spine disability was first received by VA 
on February 12, 2003.

3.  The veteran's medical records do not show that the 
veteran received any treatment for his back disability 
between November 18, 2002 and February 12, 2003. 


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
February 12, 2003, for the grant of an increased rating for 
degenerative disc disease, L5-S1, with herniated nucleus 
pulposus and myofascial pain syndrome.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the veteran was informed of the 
information and evidence necessary for an earlier effective 
date for an increased rating by a March 2006 notice letter.  
Additionally, since March 2006, the veteran has substantially 
participated in the appeals process.  The veteran's testimony 
before the undersigned Veterans Law Judge in February 2007 
shows that the veteran has substantially participated in the 
appeals process with regard to the effective date claim.  The 
Board finds that the timing error of the notice did not 
affect the essential fairness of the adjudication of the 
effective date claim.  The Board notes that following the 
March 2006 notice letter the veteran responded stating that 
he had no further information or evidence to give the VA to 
substantiate his claim.  When VA provides Veterans Claims 
Assistance Act of 2000 (VCAA) notice in an untimely manner, 
as in this case, and the appellant subsequently informs VA 
that there is no further evidence to submit, the failure by 
the RO to conduct a subsequent readjudication is not 
prejudicial.  See Medrano v. Nicholson, No. 04-1009 U.S. Vet. 
App. Apr. 23, 2007).  See also Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).
  
The Board notes that the veteran's post service medical 
records have been obtained and the veteran has provided 
testimony in support of his claim.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  As noted above, in March 2006, the 
veteran informed VA that he had no other information or 
evidence to submit.  The Board is unaware of any outstanding 
evidence relevant to the claim decided below.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

History 

The veteran was granted service connection and a zero percent 
rating for his lumbosacral spine disability by rating action 
in March 1989.  Service connection and the noncompensable 
rating were assigned effective from October 27, 1988, the day 
after the veteran's discharge from service.

By a decision dated November 18, 2002, the Board denied the 
veteran's claim for a compensable rating for his lumbar spine 
disability.  The veteran did not appeal the Board's decision.  

Subsequent to the November 2002 Board decision, no 
correspondence from the veteran or medical evidence was 
received by VA until February 12, 2003.  On February 12, 
2003, the veteran's claim for a compensable rating for an 
increased evaluation for degenerative disc disease, L5-S1, 
with herniated nucleus pulposus and myofascial pain syndrome 
was received.  

The July 2003 rating action on appeal granted the veteran an 
increased rating of 10 percent, effective from February 12, 
2003.  The veteran's rating was increased to 30 percent by 
rating action in November 2003, and to 40 percent by an 
October 8, 2004 rating action.  The 40 percent rating was 
made effective February 12, 2003 and the veteran continues to 
seek an effective date prior to February 12, 2003 for the 40 
percent rating. 

Analysis

At his February 2007 hearing, the veteran asserted that his 
40 percent rating should be effective from 1993.  The veteran 
testified that he submitted a claim for an increased rating 
in 1993.

The Board notes that an effective date prior to the November 
18, 2002 Board decision denying a compensable rating is 
precluded.  In Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006), the Court held that when a rating decision is final, 
only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once an appeal is final, attempts to vitiate 
the rule of finality.  While the prior final decision in this 
case is a Board decision the same analysis is applicable.  
The veteran has not asserted that there was CUE in that 
November 18, 2002 Board decision.  Thus, any attempt to 
overcome finality of the November 18, 2002 Board decision by 
raising a freestanding claim must be dismissed.  

The effective date for an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).  

As noted above, the veteran's current claim for an increased 
rating was received on February 12, 2003.  Since the November 
18, 2002 Board denial was less than a year prior to the 
receipt of the veteran's current claim for an increased 
rating, he is only entitled to an effective date prior to 
February 12, 2003, and subsequent to November 18, 2002, if it 
is factually ascertainable that an increase in disability 
occurred during that time period.  The veteran's claims files 
contain numerous VA medical treatment records dated from 1988 
to 2004.  However, none of these records show that the 
veteran received any treatment or evaluation for his lumbar 
spine disability between November 18, 2002 and February 12, 
2003.  Accordingly, it is not factually ascertainable that 
the veteran met the criteria for an increased rating for his 
lumbar spine disability prior February 12, 2003 and 
subsequent to November 18, 2002.  Consequently, an effective 
date prior to February 12, 2003 for an increased rating for 
degenerative disc disease, L5-S1, with herniated nucleus 
pulposus and myofascial pain syndrome is not warranted.


ORDER

Entitlement to an effective date prior to February 12, 2003, 
for an increased evaluation for degenerative disc disease, 
L5-S1, with herniated nucleus pulposus and myofascial pain 
syndrome is denied.


REMAND

The veteran has not had a VA examination for rating purposes 
for his back or left ankle disabilities since March 2004.  In 
a December 2006 statement, and at his February 2007 hearing, 
the veteran indicated that his back and left ankle 
disabilities had increased in severity since the March 2004 
VA examinations.  Accordingly, VA examinations to determine 
the current nature and extent of the veteran's back and left 
ankle disabilities are indicated.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).  Furthermore the 
record indicates that the veteran received inpatient 
treatment at VA for back pain in May 2004 and it appears that 
all of the medical records from that treatment have not been 
obtained.  These records should be obtained.  See 38 C.F.R. 
§ 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all 
of the veteran's VA treatment records 
dated from May 2004 to present.  This 
should include treatment records from the 
Domiciliary at the Carl Vinson VA Medical 
Center dated from May 4, 2004 to May 24, 
2004.

2.  Arrange for a VA orthopedic 
examination of the veteran's left ankle.  
All indicated tests and studies, 
including X-rays, and range of motion 
studies in degrees, with consideration of 
objective manifestations of pain, should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain. The examiner should 
specifically indicate the range of motion 
performed on the left ankle without pain 
and the left ankle range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the left ankle 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The claims files should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims files was 
made.

3.  Arrange for a VA orthopedic 
examination of the veteran's service-
connected back disorder.  The claims 
files should be made available to the 
examiner for proper review of the medical 
history, and the examination report is to 
reflect whether such a review of the 
claims files was made.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine expressed in degrees.

b) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

c) State whether the veteran has 
intervertebral disc syndrome which 
results in incapacitating episodes, and 
if so, the duration of the episodes over 
the past 12 months should be reported.  
The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

d) State whether the veteran experiences 
muscle spasms, listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, narrowing or irregularity of joint 
space, and/or abnormal mobility on forced 
motion.

e) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder or left 
ankle disorder and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

f) The examiner should state whether the 
veteran has unfavorable ankylosis of the 
entire thoracolumbar spine. 

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


